Case 2:19-cr-00192 Document1 Filed 01/22/19 Page 1 of 3 PagelD #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT N22 29

for the RORY LPERRY If CLERK
U.S. District Court
Southern District of West Virginia

 

 

 

 

 

 

 

 

Southern District of West Virginia

 

 

 

United States of America )
Vv. )
Edward Lee Lewis ) Case No. ;
) 2:19-mj-00012
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 17, 2019 in the county of Kanawha in the
Southern _ District of West Virginia , the defendant(s) violated:
Code Section Offense Description
18 USC § 751(a) Escape

This criminal complaint is based on these facts:

See attached affidavit.

# Continued on the attached sheet.

 

 

ar = « -
oe Complainant's signature

Matthew Casey Rankin, DUSM

Printed name and title

 

Sworn to before me and signed in my presence.

       

 

 

 

Date: 01/22/2019 f Ag, agancstite
OO \ - “” Judge ’s signature os
wa ~ as
City and state: Charleston, West Virginia -»......... Dwane L. Tinsley, United States Magistrate Judge oD

 

Printed name and title
Case 2:19-cr-00192 Document1 Filed 01/22/19 Page 2 of 3 PagelD #: 2

AFFIDAVIT

State of West Virginia)
County of Kanawha)
I, Matthew Casey Ranking, being duly sworn, depose and state as follows:

1. | am a Deputy United States Marshal for the Southern District of West Virginia, and
have been employed as a Deputy United States Marshal for approximately eleven months. Prior to
my employment as a Deputy United States Marshal, I was employed with the Charleston Police
Department as a law enforcement for approximately five (5) years. One of my primary duties with
the United States Marshal Service is the enforcement and execution of federal arrest warrants for
the Southern District of West Virginia. My duties also include assisting other agencies and
departments with the enforcement and execution of state and local warrants.

2. This affidavit is made in support of a criminal complaint against EDWARD LEE LEWIS
for escape from custody from the Dismas Charities, a federal halfway house located at 113 Edgar
Street, St. Albans, Kanawha County, within the Southern District of West Virginia.

3. On March 8, 2018, the United States District Court for the Southern District of West
Virginia entered a judgement order sentencing LEWIS to 18-months imprisonment in Criminal
Case 2:02-cr-00042 for a revocation of supervised release.

4. On December 20, 2018, LEWIS reported to Dismas Charites where he was lawfully
confined at the direction of the Attorney General by virtue of the judgment order entered on March

8, 2018.
Case 2:19-cr-00192 Document1 Filed 01/22/19 Page 3 of 3 PagelD #: 3

5. On or about January 17, 2019, the undersigned affiant received notification that at
approximately 4:50 pm that day, Dismas staff were unable to account for LEWIS’ whereabouts in
the community. At that time, LEWIS did not have permission to be out of the Dismas facility.

6. LEWIS did not receive permission and had no authority to be absent from the Dismas
Charities facility and he continues to be unaccounted for in the community.

7. Based on the above-mentioned information, the undersigned affiant is requesting a
warrant for the arrest of EDWARD LEE LEWIS for violating Title 18, United States Code, Section

751 (a).

 
  
  

Matthew easey
Deputy United States Marshal

¢ A Fey,
Subscribed and sworn to before me thisegd day of January, 2019.

 

 

ed
& ss AN hes oe ‘ ~
{ Koo /
NN Honorable Dwane L. Tinsley :

United States Magistrate Judge
